DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
        This communication is in response to Application No. 15/765,906 filed on April 04, 2018, the Request for continued examination (RCE) presented on February 24, 2021,  amendment presented on January 21,2021, which amends claims 1, 4, 6, 9, 11-12 and 14-15  and presents arguments, is hereby acknowledged. Claims 1-16 are currently pending and subject to examination.

Allowable Subject Matter
3.      Claims 1-16 are allowed.

Response to Arguments
4.      Regarding rejection of claims 1-16 under 35 U.S.C. 102/35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicant’s arguments, See Remarks, filed on January 21, 2021 have been fully considered.
        Applicants argue at page 8 of the remarks, as filed that the cited reference Stranger fails to disclose or render obvious "when a whole of the payload comprises the null data, the type information field is configured to provide a first indication," "when a part of the payload comprises the null data, the type information field is configured to provide a second indication, different from the first indication," and "when the type of data included in the payload is one of signaling information or data of an intra-frame (I-frame) constituting image frames, the type information field is configured to provide a third indication different from the first indication or the second indication." as recited by amended Independent claims 1, 6, 11 and 14. Examiner agrees. Therefore, the rejection has been withdrawn. No other previously-made grounds of rejection remain. Claims 1-16 are allowable.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
5.       With Regards to the Applicant’s remarks dated January 21, 2021 and the Request for continued examination (RCE) presented on February 24, 2021:
          Regarding rejection of claims 1-16 under 35 U.S.C. 102/35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicant’s arguments, See Remarks, filed on January 21, 2021 have been fully considered. Applicants argue at page 8 of the remarks, as filed that the cited reference Stranger fails to disclose or 
        For Instance, the prior art of record (in particular, Stranger et al. (US 2008/0198876 A1, hereinafter as “Stranger”) does not disclose "when a whole of the payload comprises the null data, the type information field is configured to provide a first indication, when a part of the payload comprises the null data, the type information field is configured to provide a second indication, different from the first indication and when the type of data included in the payload is one of signaling information or data of an intra-frame (I-frame) constituting image frames, the type information field is configured to provide a third indication different from the first indication or the second indication." as recited by amended Independent claims 1, 6, 11 and 14.
       Rather, Stranger discloses the receiver i.e. multimedia terminal receiving media data packet includes header and payload which has a packet type field the packet as one of the four data types (video, audio, data, or null i.e. a type information field) and a payload field and media data packet has header and payload section and header 

      For Instance, the newly discovered prior art reference Park et al. (US 20140317664 A1, hereinafter as “Parker”) does not disclose "when a whole of the payload comprises the null data, the type information field is configured to provide a first indication, when a part of the payload comprises the null data, the type information field is configured to provide a second indication, different from the first indication and when the type of data included in the payload is one of signaling information or data of an intra-frame (I-frame) constituting image frames, the type information field is configured to provide a third indication different from the first indication or the second indication." as recited by amended Independent claims 1, 6, 11 and 14.
       Rather, Park discloses the payload header may include the following information.  The names, number of bits, and values identified and this information represents a length of the MMTP payload.  If fake data (e.g., null, padding data and the like) is included in the MMTP payload in order to keep the length of the MMTP payload, the fake data may be excluded (Parker: [paragraph 0066-0067]).

       For Instance, the newly discovered prior art reference Kim et al. (US 20140230004  A1, hereinafter as “Kim”) does not disclose "when a whole of the payload comprises the null data, the type information field is configured to provide a first indication, when a part of the payload comprises the null data, the type information field is configured to provide a second indication, different from the first indication and when the type of data included 
      Rather, Kim discloses the mobile service multiplexer multiplexes and outputs null data packets generated from the null packet generator and an amount of null data packets corresponding to the amount of lacking data rate is generated from the null packet generator (Kim: [paragraph 0062-0063]).

      In light of response presented on January 21, 2021 and the Request for continued examination (RCE) presented on February 24, 2021, no better art exists to teach all of the claims limitations as in Independent claims 1, 6, 11 and 14. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 6, 11 and 14 are allowable.

6.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

7.    Therefore, Claims 1-16 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

8.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459